Citation Nr: 1716531	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-04 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a bilateral knee disability based on limitation of motion.

2.  Entitlement to a compensable rating for a left knee disability based on instability before December 10, 2014, and to a rating in excess of 10 percent thereafter.

3.  Entitlement to a compensable rating for a right knee disability based on instability before December 10, 2014, and to a rating in excess of 10 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for a right long (third) finger disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the VA RO.  

In January 2015, the RO issued a rating decision granting separate 10 percent evaluations based on instability of each of the knees effective December 10, 2014.  The issue of entitlement to a greater rating for a bilateral knee disability remains in appellate status because the January 2015 rating increase does not represent the highest possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was previously before the Board in September 2014, when it remanded the Veteran's claims in order to obtain additional medical evidence.  The Board finds, with respect to the Veteran's claim of entitlement to a rating in excess of 10 percent for a disability of the right long (third) finger, that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to greater ratings for bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's disability of the right long (third) finger does not result in scarring that is deep, nonlinear, or unstable, nor does it cause a limitation of motion or other functional impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a disability of the right long (third) finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805, 7819 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification regarding her underlying claim of entitlement to service connection in June 2009.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations addressing her right long (third) finger disability in July 2009 and December 2014.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board notes Correia, recently decided by the Court, held that range of motion testing should, to the extent practicable, include range of motion testing of the undamaged opposite extremity, and include motion testing in passive and active motion, and in weight-bearing and non-weight-bearing positions.  In this case, the Veteran's long finger disorder is a dermatological, and not an orthopedic disorder.  In any event, even assuming Correia applies through the mechanism of Diagnostic Code 7805, the Veteran already received the maximum rating possible under a range of motion code for the long finger, short of ankylosis.  The finger is not ankylosed, and as already mentioned the finger disorder is a dermatological one, which means any ankylosis would not be a functional effect in any event.  In short, to the extent the examinations of record do not comply with Correia, such error is harmless, as application of Correia could not result in an higher rating under the facts in this case.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

The Veteran's disability of the right long (third) finger is rated 10 percent disabling under Diagnostic Code 7804, applicable to unstable or painful scars.  The Veteran contends that she is entitled to a greater rating.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Turning to the facts in this case, in July 2009, the Veteran had the skin neoplasm of the right long (third) finger scoop-excised, with the Veteran complaining of pain with direct pressure on the lesion.  In August 2009, the Veteran was noted to be status-post shave removal and electrodessication of a verruca of the right third finger.  The Veteran believed that the verruca was gone following treatment.  The clinician noted that the Veteran had a slightly thickened skin or callus formation over the palmar aspect of the proximal interphalangeal (PIP), but there was no evidence of a persistent verruca.  A pathology report confirmed findings consistent with verruca vulgaris.  

The Veteran underwent an examination in August 2009, at which time the examiner noted that the Veteran had a lesion on the volar aspect of the third PIP flexion crease of the right hand.  The Veteran had undergone an incision and cauterization of the lesion approximately one week before the examination.  The Veteran had a healing longitudinal incision that was 3mm in length and 1mm in width.  There was hyperkeratosis in the area that measured 6mm in length and 5mm in width.  There was hypopigmentation in the region.  The Veteran had normal extension of the joint.  The Veteran's flexion was decreased by 20 degrees compared to the contralateral side in the rest of her digits and the third PIP joint was limited by the mass effect of the hyperkeratotic nodule.  The Veteran had minimal pain on palpation.  There was no pain, fatigue, weakness, lack of endurance, or incoordination.  

The Veteran filed her claim upon her separation from service in September 2009 as part of the Benefits Delivery at Discharge program.  In February 2010, while a clinician noted that the Veteran had a nodule on the right fourth finger, the clinician did not note a nodule of the third finger.  The Veteran did not otherwise have a limitation of motion, weakness, or pain.  

In March 2012, the Veteran claimed that she had built up scar tissue that caused her finger to lock up under pressure.  The Veteran stated that she was unable to press down or grab anything without her finger remaining in a locked position.  The Veteran experienced pain in the palm of her hand due to the overgrowth of scar tissue from her surgery.  While the Board acknowledges these contentions, the Board finds it to be likely, particularly with the Veteran's reference to multiple surgeries and symptomatology closely matching her complaints regarding her right ring (fourth) digit, that she was in fact discussing the symptomatology associated with her right ring (fourth) digit, which is not before the Board at this time.  

The Veteran underwent a VA examination in December 2014, at which time the Veteran had no complaints regarding her right long finger, and she denied experiencing any conditions of the right long finger.  Upon physical examination of the Veteran, range of motion testing was normal.  Repetitive use testing did not result in additional functional limitation.  The Veteran's ability to oppose her thumb, finger flexion, and finger extension were all normal.  The Veteran had no tenderness or pain on palpation for the joints or soft tissue of the right long (third) finger.  No ankylosis was noted, and the Veteran's muscle strength was normal.  The Veteran indicated only that she had a painful scar of the right fourth finger, rather than the right third finger, and no scarring of the right long (third) finger was noted.  

Turning to an evaluation of these facts, in evaluating the Diagnostic Codes potentially applicable to the Veteran's right long (third) finger disability, the Board notes that Diagnostic Code 7819, applicable to benign skin neoplasms, indicates that such disability should be rated, in pertinent part, based on scarring or impairment of function.  38 C.F.R. § 4.118 (2016).  With respect to the Diagnostic Codes applicable to scarring, the Board notes that  Diagnostic Code 7801 does not apply because the weight of the evidence is against a finding that the Veteran's disability of the right long (third) finger results in deep or nonlinear scarring.  For the same reason, Diagnostic Code 7802, applicable to superficial, nonlinear scarring does not apply.  

The Veteran's right long (third) finger disability is currently rated as 10 percent disabling under Diagnostic Code 7804, applicable to scars that are unstable or painful.  Under this Diagnostic Code, a rating in excess of the currently-assigned 10 percent evaluation requires three or more scars that are unstable or painful.  38 C.F.R. § 4.118 (2016).  In this case, the evidence does not show that the Veteran's right long (third) finger disability results in three or more scars, instead, at worst, in August 2009, the Veteran was noted to have a single incision that measured 3mm by 1mm, surrounded by hyperkeratosis that measured 6mm by 5mm and hypopigmentation.  The December 2014 examiner noted no scarring on the Veteran's right long (third) finger.  Without three or more unstable or painful scars, a rating in excess of 10 percent is unavailable under this Diagnostic Code.  

The Board has also considered the potential applicability of Diagnostic Code 7805, applicable to "other" scars, which are to be rated based on limitation of function of the affected part.  While the Veteran was noted to have a limitation of motion of the right long (third) finger in August 2009, the maximum rating for a limitation of motion, even up to complete immobility, of the long digit is 10 percent.  A greater rating is thus unavailable to the Veteran under Diagnostic Code 7805 based on functional limitation.  

In sum, a rating in excess of 10 percent for the Veteran's disability of the right long (third) digit is unavailable.  

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's disability of the right long (third) finger that would render the schedular criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's complaints focus on symptoms such as pain and limited movement.  The Board finds that such manifestations are fully contemplated by the rating schedule.  

Finally, the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU, as it is not suggested that he is unable to obtain or maintain substantially gainful employment as a result of her disability of the right long (third) finger; indeed, the Veteran was working as an office manager at the time of her December 2014 examination.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

A rating in excess of 10 percent for a right long (third) finger disability is denied.



REMAND

In September 2014, the Board remanded the Veteran's claims of entitlement to increased ratings for bilateral knee disabilities to afford her with a VA examination addressing the current severity of her disabilities.  The Veteran underwent such an examination in December 2014.  While the examiner reported range of motion findings, the examiner did not express such findings in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  Since the time of that examination, the United States Court of Appeals for Veterans Claims (Court) has held that VA orthopedic examinations must include joint testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, lacking the required findings pursuant to Correia, the December 2014 examination report is inadequate.

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the Court's holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the current severity and manifestations of her service-connected bilateral knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's bilateral knee disabilities.  The examiner should, consistent with 38 C.F.R. § 4.59, ensure that the examination report, to the extent possible, describes the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the requested tests cannot be provided, it should be explained why.  Failure to do so will result in the examination report being found inadequate.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


